                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
                              BOSTON DIVISION



ROBERT VON SMITH,                                          Case No. 20-11143
TERRY HOPE,
RAMEZ TOHME,
MATTHEW PITTARD,
MATTHEW ALLENDE,
JASON MOLLENBRINK

                             Plaintiffs,
       v.

H.E. SHEIKH KHALID BIN HAMAD
BIN KHALIFA AL THANI et al,

                             Defendants.


                         DECLARATION OF TERRY HOPE

       I, Terry Hope, state under the pains and penalties of perjury, the following:

   1. The declarations of my affidavit are in support of Plaintiffs’ Opposition to

Defendants’ Motions to Dismiss the Complaint for improper service, lack of personal

jurisdiction, lack of subject matter jurisdiction, and failure to state a claim.

   2. My statements are made from my direct and first-hand knowledge and

experience.

   3. I worked for Sheikh Khalid bin Hamad bin Khalifa Al Thani (“Mr. Al




                                             1

                                                             Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
Thani”), Al Anabi Racing USA, LLC (“Al Anabi Racing”), “Al Anabi Racing

Limited (“Racing Limited”), Al Anabi Performance, LLC (“AAP”) and Speedtech,

LLC (“Speedtech”) for approximately ten years, from July 2008 to July 2018.

   1. I was solicited for murder by Mr. Al Thani on or about November 4,

2017, in Las Vegas, Nevada. He solicited me for the same murders again in Beverly

Hills, California a few days after the Las Vegas solicitation. I refused. Mr. Al Thani

told me that he would not tell me the names of who he wanted killed until I agreed to

do it. I asked if it was his assistant, Jason Sharp. Mr. Al Thani smirked and said, “No,

not yet.” From November 2017 to July of 2018, I worked for him driving racing rigs

and some computer software/fraud programming. Mr. Al Thani contacted me in July

of 2018, and asked me to work for him again. He also asked me to recruit employees

to work on his behalf, to support the upcoming racing season in the United States and

Qatar. When I asked about being paid for the back pay that he still owed me, he told

me that unless I agreed to kill the unnamed individuals he previously asked me to kill,

I would not be paid because I did not show him loyalty. I once again asked for my

back pay, and he again refused. Mr. Al Thani told me that I didn’t “make the cut for

his inner circle” and terminated my employment.

   2. I worked for Mr. Al Thani in various roles for his various companies, as

discussed below. I received tasking from him and others at his direction.

   3. I have worked for Mr. Al Thani and his companies, including the

Defendants, in the United States, Qatar, Dubai, Bahrain, and Abu Dhabi.

   4. A majority of my work, approximately 80%, was performed in the United


                                           2

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
States.

      5. I worked abroad during the Arabian Drag Racing League1 season in the

Middle East to support the races and build out of cars at the beginning and end of the

season. I physically worked at the Qatar Race Club, which Mr. Al Thani owns. Also, I

worked in the Middle East wherever Mr. Al Thani wished to race. Mr. Al Thani

would periodically request that I return to Qatar work personally for him, aside from

the race car duties.

Qatar Work Locations for Defendants

      6. Mr. Al Thani owns and built the Qatar Race Club in Doha,

Qatar in 2008. Donald Greenbaum’s (“Mr. Greenbaum’s”) Company, Gulf Track

Services, built the racing strip at the Qatar Race Club.2 The Qatar Race Club has a

race track and multiple garages for Mr. Al Thani’s personal car collection, and his

racing teams’ garages. There is also a tower where the corporate-type of staff, such as

accountants and travel coordinators, work.

      7. In Qatar, each team has its own large garage. In the shop of one of the

garages there is a secure space where Mr. Al Thani designs and builds drones that he

then ships to Lebanon through the Atat family, who Mr. Al Thani employees.

United States Work Locations for Defendants

      8. In the United States, Al Anabi Racing USA, LLC operates out of Mr.


1   Mr. Al Thani owns the Arabian Drag Racing League, https://qrc.qa/adrl/
(last visited September 11, 2020).
2 Refurbishment of the Drag Strip at the Qatar Racing Club, at

www.gulftrackservices.com/qrc.html (last visited September 11, 2020).

                                              3

                                                             Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
Greenbaum’s personal residence.

   9. Al Anabi Racing Limited operates out of Mr. Greenbaum’s personal

residence.

   10. Speedtech and Al Anabi Performance utilize a few different garages, and

sometimes operate out of North Carolina and Brownsburg, Indiana.

   11. The teams test their cars in Florida, from November to

January, due to the good weather that allows for the cars to be run every day. They

test and race in Orlando, Bradenton, Valdosta, and West Palm Beach, Florida.

   12. Al Anabi Racing, Speedtech, and Al Anabi Performance race all over the

United States.

   13. To reach the race tracks, employees and Mr. Al Thani arrive via plane,

and vehicles. Due to their extended size, Al Anabi Racing’s transporters, which are

large tractor trailers and toter homes (an RV on a truck chassis that has living

quarters, and pulls a trailer), are often required to obtain an overlength permit from

the states in which they do business. I have personally obtained these licenses on

behalf of Al Anabi Racing at least 10 times.

Employment

   14. When I communicated with Mr. Al Thani, it was in person, face-to-face,

via WhatsApp messaging, and/or via his email- Sheikh Khalid Al-Thani at

alanabiracing@yahoo.com.

   15. Throughout my employment, when I was required to travel, Mr. Al Thani




                                            4

                                                           Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
directed me to work with Mona Atat (“Ms. Atat”) for travel arrangements. I would

correspond with Ms. Atat via mona-qataracing@hotmail.com. Ms. Atat works for Mr.

Al Thani in the tower at the Qatar Race Club in Doha, Qatar. She books airfare, hotel,

and arranges for any travel required by Mr. Al Thani’s employees, including me.

   16. Throughout my employment, on numerous occasions when I needed

assistance related to finances, Mr. Al Thani would often direct me to work with

Aman Shahani, who is the Chief Financial Officer for Mr. Al Thani’s companies. I

corresponded with Aman via aman@khalthani.com.

   17. Throughout my employment, I worked with Mr. Greenbaum when

Mr. Al Thani’s vehicles would be shipped to, or from, the United States. I would

contact Mr. Greenbaum when I needed to receive payment for outstanding invoices

for support of our racing team’s car or parts, and I or other members of our racing

team needed to be paid. I handled accounting, including receiving, routing, paying,

and requesting payment for invoices on behalf of Mr. Al Thani. Mr. Greenbaum was

the person I had to contact to get anything paid.

   18. At times, I had State of Qatar-issued work visas. (Exhibit A) At times, I did

not. Mr. Al Thani determined when he wanted me to have one, and would take my

passport and utilize his connections at Qatari Customs to manipulate the immigration

system and have my passport stamped with entry and exit stamps though I had not

departed the country. (Exhibit B) For example, I have passport stamps in my passport

for the country of Oman; I have never been to Oman. On one occasion, the

immigration officials incorrectly placed Plaintiff Robert Von Smith’s (“Mr. Smith”)


                                           5

                                                         Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
visa stamp in my passport. (Exhibit C) Because Mr. Al Thani is a member of the royal

family of Qatar, immigration visas were permissively enforced. I was even granted a

“government official” work visa when Mr. Al Thani wanted me to have one.

   19. I have been paid by various entities in various different ways. Payment for

employment was never consistently paid by the same business entity or the same

person. I have been paid by direct deposit, check, wire transfer, credit card, and

cash.

   20. I was paid via bank wire from Qatar Race Club, which Mr. Al Thani

owns and built for his personal and commercial use in Doha, Qatar. (Exhibit D)

   21. I was paid $3,450.00 USD by Mr. Greenbaum from Al Anabi

Racing Limited. I received a 2017 IRS Form1099-MISC from Mr. Greenbaum that

shows “Al Anabi Racing Limited” as the payer, and Mr. Greenbaum’s home address,

27 Pill Hill Lane, Duxbury, MA 02332” as the address. (Exhibit E) The phone

number listed, (781) 934-5534, is Mr. Greenbaum’s personal cellular phone. The

payment noted in the 1099 was for work performed on behalf of Speedtech, LLC. At

Mr. Al Thani’s request, I hauled a truck and trailer towing one of Speedtech’s cars to

Speedtech’s shop in Brownsburg, Indiana. (Exhibit F) In addition to the $3,450.00 I

was paid by Mr. Greenbaum, I was also paid $3,000.00 USD in cash by Jason Sharp,

who is an assistant to Mr. Al Thani; I was told by Jason Sharp not to tell Mr.

Greenbaum that I had also been paid in cash because Mr. Greenbaum and Mr. Al

Thani had, at the time, instituted a cap policy where Mr. Greenbaum would not pay




                                            6

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
anyone above a certain cap for certain types of jobs, regardless of the cost or what

was owed, and the cost to pay me for this trip was above $3,500.00 USD.

    22. I was paid two payments of $2,500.00 USD via credit card by Jason

Sharpe, utilizing Joseph Jourieh’s3 credit card, via Square, on October 25, 2017, and

October 26, 2017. (Exhibit G) Square charged $87.65 in service fees for each

transaction, and the total amount deposited was $4,824.70. Mr. Al Thani asked me to

work in Las Vegas, Nevada in 2017, to help with one of the races. I agreed to travel to

Las Vegas, Nevada, but required Mr. Al Thani to pay me up front for the work. I

traveled with a Square payment terminal that I already had from a business that I use

to run, and Jason Sharp paid me with Joseph Jourieh’s credit card on arrival.

    23. When I was paid cash, it was directly from Mr. Al Thani, and Jason Sharp.

    24. I was paid cash when I was physically in the United States as well as in

Qatar.

    25. When I was hospitalized after Mr. Al Thani gave me what he thought was

an aspirin, but it turned out to be something from Mr. Al Thani’s personal stash of

drugs, Mr. Al Thani paid for my private hospital stay. (Exhibit H)

    26. I was hired to work for Mr. Al Thani in July 2008 by Mr. Howard Moon

(“Mr. Moon”) in Oak Ridge, Tennessee, who at the time, was building a racing team

for Mr. Al Thani.

    27. At the time of my hiring, Mr. Al Thani owned two pro mod teams; the


3Joseph Jourieh is the Director of Public Relations for the The State of Qatar to the United
Nations.

                                              7

                                                              Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
first one was a Nitrous promod team that was tuned by Shannon Jenkins (“Mr.

Jenkins”) and driven by Mike Castellana (“Mr. Castellana”), the second one was a

Supercharger promod team that was tuned by Mr. Moon and driven by Von Smith.

Both teams were known as the “Awesome Al Anabi Racing” teams. (Exhibits I, J)

      28. At the beginning of my employment, for the first few months I had little

interaction with Mr. Al Thani, and received my job duties from Mr. Moon as part of

the supercharger team. My job duties at this time included driving the transporters,

which are large vehicles that move the racecars from one location to another (Exhibit

K), data and video acquisition (Exhibit L), coordinating logistics for the crews and the

cars, bookkeeping including payroll at Mr. Al Thani’s direction and approval (For

example, Exhibit M, an email from Mr. Al Thani’s Chief Financial Officer at the

time, Abdullah Hussiba, setting our salaries that had been approved by Mr. Al Thani).

I also cooked for the team at the various tracks. (Exhibit N)

      29. I was first introduced to Mr. Al Thani in October of 2008 by Mr.

Moon at a car race in Englishtown, New Jersey, called “Shakedown at Etown.” This

race was Al Anabi’s first racing win in the United States. (Exhibit O)

      30. Mr. Al Thani introduced himself to me at Shakedown at Etown as the

owner of Al Anabi Racing. During my initial meeting with Mr. Al Thani, he talked

about the objectives of going to Bahrain to race, and his new racetrack in Qatar4 that




4   Mr. Al Thani owns the Qatar Race Club, available at https://qrc.qa/about-qrc/
(last visited September 1, 2020).

                                               8

                                                               Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
would be finished by the end of 2008. He said he was excited to have me be a part of

his team.

   31. After approximately six months of just working on the car for his team, I

was given more responsibility by Mr. Al Thani. From that moment, my job duties

changed day to day for the remainder of my employment.

   32. When I was working in the United States, I would receive my job

duties/tasking from Mr. Moon.

16. When I was working in Qatar, I would receive my job duties/tasking related to

Mr. Al Thani’s cars from Mustafa Atat (“Mr. Atat”), who worked in the shops of Al

Anabi Racing, Al Anabi Performance, and Speedtech on the Qatar Race Club campus;

and Jason Sharpe, who is Mr. Al Thani’s assistant; and Mr. Al Thani himself.

   33. At one point, I became so frustrated as to the various individuals tasking

for various job duties that I even went to Mr. Al Thani and asked, “What the hell is

going on? I am working in our shop getting directions from Moe for public relations

and for video acquisition for the cars. I am getting instructions from Jason to do things

for you like exercise your guard dogs and maintain your motor homes. And, you are

telling me to build drones, run software, and answer calls at all hours of the night.

Who am I supposed to report to?” Mr. Al Thani responded, “You are working for me.

It doesn’t matter what any of those motherf*ckers ask you to do. You do what I ask.

You work for me.”

   34. After that discussion, I still received tasking and instruction from multiple

individuals but prioritized Mr. Al Thani’s requests.


                                            9

                                                           Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
   35. In addition to my previous job duties related to my original race car team, I

was also asked by Mr. Al Thani, when I was working in Qatar, to build and establish a

new concession stand at the Qatar Race Club. I have owned a barbeque restaurant and

a pastry shop, and he asked me to help him set up a new concessions stand. He

promised me a percentage of the sales of the concession stand; he never paid me for

any of the sales.

   36. I was also asked to create promotional videos and materials, and maintain

Mr. Al Thani’s racing rigs.

Background to Design of Promotional Material and Badging

   37. To promote his teams and himself, Mr. Al Thani always had his

vehicles, trailers, clothing worn by staff, and promotion materials include his name,

“KH,” and his companies’ names.

   38. “KH” is a trademark that Mr. Al Thani owned, and it stands for “Khalid

Hamad.” KH is Mr. Al Thani’s brand, and it is on practically everything that Mr. Al

Thani owns, including his racecars, private cars, the clothing of the racecar drivers, pit

crews, medical staff, and private security.

   39. Mr. Al Thani also owned the trademark “Al Anabi.”

   40. On countless occasions Mr. Al Thani bragged about owning Al Anabi

Racing, Al Anabi Performance, and Speedtech. On our initial uniforms, when Mr. Al

Thani first started racing, the crew pants had “Al Anabi Racing” down the side of the

pants. These cost $2,000 a pair. The right pocket of the pants has “KH.” Mr. Al Thani




                                              10

                                                           Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
use to joke that he had “branded” us like cattle, with “KH” on our butts. He constantly

bragged about his ownership. KH is on everything.

   41. Crew members were required to wear badging when racing. The badges

have the words “Qatar Race Club,” “KH” and “Al Anabi Racing,” “Qatar” and the

Qatari flag and sometimes the American flag. (For example, Exhibit P). After Khalid

purchased Speedtech, they would frequently have card with “Speedtech” badging.

(See Exhibit P, badge on the left).

   42. The cars raced by Defendants include the same type of badging.

   43. The trailers utilized to tow racecars always had the badging “KH,”

“Qatar,” “Al-Anabi Racing” and “AAP.” They were frequently painted in maroon or a

red hue. (Exhibit K)

   44. “KH,” “Al Anabi” and the Qatari flag were prominently displayed on

every vehicle. After Mr. Al Thani purchased Speedtech in 2010, he would then place

“Speedtech” on vehicles, even if they were in a race car class that did not utilize the

technology.

   45. The trophies that we won at races in Qatar were the physical likeness of

Defendant Khalid Al Thani made from his hero card. (Exhibit Q)

   46. After winning a race, to celebrate the win, racecar drivers were often

draped in the colors of Qatar. (Exhibit R)

   47. At Mr. Al Thani’s request, I have personally prepared over 100

public relations materials for Defendants. Some of the promotional material I was

asked to create and/or promote were videos for social media. The videos I created


                                             11

                                                           Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
and/or promoted were, and still are, featured on the Qatar Race club social media

outlets, National Hot Rod Association (NHRA), Qatari media outlets, and United

States media outlets. I filmed video at various race tracks. Before these were cleared

for publication and media use, these videos were approved by Mr. Al Thani. These

videos state that he owns Al Anabi Racing, USA, AAP, and Speedtech. (Exhibit S)

   48. In the public relations role, Mr. Al Thani asked me to create Al Anabi

Racing “hero cards” or “autograph cards,” which are cards designed to promote a race

team. The hero cars were designed in accordance with Mr. Al Thani’s input and

requests, including the color and graphics he preferred. I would create a mock design,

and route it to him for approval. He would provide edits; I would make his edits and

then route them back to him for final approval. He would approve them, or have more

edits, and then I would place the order with funds provided by him. The hero cards

that Mr. Al Thani asked me to create specifically state that he is the owner of Al

Anabi Racing (Exhibit T)

   49. Exhibit T is an example of a hero card that Mr. Al Thani had me make for

our particular team. One side has the picture of our car, with a picture of Mr. Smith

and Mr. Moon. Mr. Moon was our crew chief. On the car there is badging that says

“KH,” “Al-Anabi Racing,” “Qatar,” and Mr. Smith’s racing number- 2377.

Underneath the picture of our car, is has the names and logos of “Al Anabi

Superchargers, Inc.,” the Qatari flag, “Al Anabi Racing,” “Qatar Race Club,” and

“KH.” The reverse side describes the crew, including me, and Mr. Al Thani. The

reverse side states that Sheikh Khalid is a member of the ruling family of Qatar, and


                                           12

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
owns the Al Anabi Racing team. It talks about his efforts to promote racing in Qatar.

Alongside his title of “Team Owner: Sheikh Khalid Bin Hamad Al Thani,” is a

picture of Mr. Al Thani wearing an Al Anabi Racing hat. Mr. Smith’s description also

states that Mr. Al Thani owns Al Anabi Racing.

    50. Exhibit U is another example of a hero card. This card was made

especially for Mr. Al Thani. The front of the hero card is a picture of him wearing an

Al-Anabi Racing firesuit, with his initials of KH on the right arm. His helmet has

“Qatar,” and “KH,” badging on it. The slightly off-center words of the car read, “Al-

Anabi Racing,” and “Qatar Racing Club” with the Qatar Racing Club’s logo in the top

right corner. The car in the picture is an Al Anabi Racing car, with the badging “Al

Anabi Racing,” “KH,” “Qatar,” and Mr. Al Thani’s favorite number, “9.”5 The back

of this card has the logos of “Al Anabi Racing,” and “Qatar Racing Club,” the Qatar

Racing Club Doha address, and three pictures of the Al Anabi Racing car with the Al

Anabi Racing badging.

    51. Exhibit V is an example of a press release that Mr. Al Thani asked me to

put together and push out to the media. I did these regularly for our team. I would

draft the Word document and recommended a photograph. In the same way that I

would create the hero cards, I would draft and release press releases to Mr. Al Thani

for his approval. I would put together a draft, and then send it to Mr. Al Thani for

approval. He would then review and it he would provide me with any edits. I would


5Racecar drivers frequently race with their numbers on the car, either on a window or on the
actual body of the car.

                                             13

                                                             Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
make the edits, and then send it back to him for final approval. After he approved it, I

would then send the document and photograph out to the media. Exhibit V describes

Mr. Al Thani as the owner of Al Anabi Racing, with Mr. Smith holding the winning

trophy on the podium at the Qatar Race Club. Mr. Al Thani had just handed Mr.

Smith the trophy on the podium. Mr. Al Thani is standing in a thobe directly in front

of Mr. Smith.

   52. The wraps for the Al Anabi, Al Anabi Performance, and Speedtech cars

are designed by Mr. Al Thani. The hero cards that I just described were designed off

the race car design. Prior to 2014, Mr. Al Thani frequently requested maroon to

support the country of Qatar. Maroon is the color of the country of Qatar, and Mr. Al

Thani was trying to promote his country when he raced.

   53. After 2014, in an effort to distance himself from the Al Anabi Racing USA,

LLC debt collection issues (discussed below), and in an effort to rebrand his teams,

Mr. Al Thani began to use silver and black and orange. After Mr. Al Thani bought

Speedtech, LLC, he continued to use blue because Mr. Jenkins, one of the original

owners of Speedtech, LLC, had successfully marketed Speedtech as the “Ice Man,”

since the technology behind Speedtech is nitrous, which is known for being cold.

   54. Mr. Al Thani would frequently try to match graphics on his various

teams. For example, he had two of his cars wrapped utilizing the same graphics so

that both Al Anabi vehicles matched. (Exhibit W)

   55. Mr. Al Thani also had an Al Anabi Performance car wrapped the same

way as his private motorcycle. (Exhibit X)


                                           14

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
    56. In an effort to get his team names out there, Mr. Al Thani had the name

of Speedtech, LLC emblazoned on a vehicle that does not even use the technology

that Speedtech provides to that class of racecar.

Formation and Ownership of Mr. Al Thani’s Companies

    57. Mr. Al Thani started Al Anabi Racing in 2007.

    58. In 2007, Mr. Al Thani contacted Mr. Jenkins of Speedtech, and

asked for nitrous motors for some hill climb racing that is very popular in the Middle

East. After talking with Mr. Jenkins about motors and his desire to build racing teams,

at Shannon Jenkin’s recommendation, Mr. Al Thani contacted Alan Johnson of Alan

Johnson Racing.

    59. Alan Johnson was hired to manage and compete for Al Anabi Racing, and

has publicly stated that Al Thani owns Al Anabi Racing.6

    60. Thereafter, Mr. Al Thani consulted with Mr. Jenkins to build other




6 Announcement of Alan Johnson and Mr. Al Thani working together to promote Al Anabi
Racing, Arab Sheikh Funds U.S. Racing Team, at
https://www.reviewjournal.com/news/arab-sheikh-funds-u-s-racing-team/ (last visited
September 11, 2020); Alan Johnson stating in a press release, ““We enjoyed our six years
with Al-Anabi Racing, and we experienced great success,” Johnson said in the press
release. “We appreciate the opportunity to compete for Al-Anabi Racing and thank Sheikh
Khalid for everything he did for us,” at NHRA: Alan Johnson Racing moves forward without
Al-Anabi,” available at https://motorsports.nbcsports.com/tag/al-anabi-racing/; and Alan
Johnson Getting Back on Track, Santa Maria Times at
https://santamariatimes.com/sports/motor-sports/alan-johnson-getting-back-on-
track/article_2cc18f5c-108e-541e-8dd4-4b5c4b453dd4.html (last visited September 11,
2020).




                                           15

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
teams; Mr. Moon and Mr. Smith were recommended, and Al Anabi Racing was

established and began competing.

   61. In its infancy, Al Anabi Racing employees were paid through the Qatar

Olympic Committee and the Ministry of Sports on behalf of Al Anabi Racing and

QRC. We use to joke that we were Olympians since the source of some of our

funding was from the Olympic Committee. None of us were Olympians and we

worked solely for Mr. Al Thani and his teams.

   62. The Olympic Committee initially funded us at the beginning of racing

because Mr. Al Thani was part of the Government of Qatar’s effort to bring sports

into the country. Mr. Al Thani was permitted to include race car driving in some of

the budgets from the Olympic Committee. I personally prepared the budgets for our

Al Anabi Racing to provide to the Government of Qatar’s Olympic Committee. When

preparing the budgets, I would budget what our race team would need for the year

from the cost of the staff, hotels, per diem, and travel to the cost of operating the cars,

from parts to fuel and everything in between. I would provide the proposed budget to

Mr. Al Thani. He would review it. He always asked me to triple or quadruple the

budgets, to pad his personal accounts. I would then modify the budget as he

requested. Mr. Al Thani then routed the budget to the Olympic Committee and/or The

Ministries of Sports where it would be funded.

   63. The funds would then be provided by the Government of Qatar to Sheikh

Khalid. I maintained the books and continued to prepare the budgets for our team. I

have personally watched him squander millions of dollars of our allocated budget on


                                            16

                                                            Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
supercars for himself, including but not limited to a carbon-fire Bugatti Veyron, Rolls

Royce Phantoms, Ferraris, a GT 40, several Maybachs, a Mercedes Benz Mclaurin, a

black ZR1 Corvette,7 several Porsches, a custom-made diamond bezel watch, a pair of

$1,000,000.00 USD “KH logo” cufflinks, and designer shoes, and leave nothing left

to his employees.

    64. Employees of Al Anabi Racing stopped being paid by the Qatar Olympic

Committee because of the Fédération Internationale de Football Association

(FIFA) soccer cup scandal involving Qatar’s bid for the 2022 FIFA World Cup.

Based up on discussions I was a part of with Mr. Al Thani and, a member of the

Olympic Committee during budget meetings, I think that the Olympic Committee

caught on to Mr. Al Thani’s misuse of funds allocated for sports.

    65. Thereafter, the funding for employees was overseen by The Ministries Of

Sports. Then, it was paid from Mr. Al Thani and his companies, including the Qatar

Race Club, through Mr. Greenbaum.8

    66. The Government of Qatar promotes Mr. Al Thani as the owner of Al

Anabi Racing, and highlighted it as an example of how Qatar could work with the

United States in business in sports. (Exhibit Y)

    67. Mr. Al Thani started Al Anabi Racing and Al Anabi Performance, LLC




7 Donald Greenbaum procured this car for Mr. Al Thani using Gulf Track Services. They
both bragged about the value of it, since it was purchased for Mr. Al Thani before the car was
even produced. See also, http://www.gulftrackservices.com/. (last visited September 8,
2020).
8 Mr. Al Thani owns KH Holding, LLC.



                                             17

                                                              Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
from scratch. I was one of the original team members who helped build these teams.

   68. Mr. Al Thani purchased Speedtech, LLC from Mr. Jenkins and Mr.

Castellana.

   69. Mr. Castellana still drives for Mr. Al Thani, and publicly states

that Mr. Al Thani is the owner of the Al Anabi Racing car that Mr. Castellana drives.

(Exhibit Z)

   70. Mr. Castellana is also a current or former corporate officer for many of

Mr. Al Thani’s companies. I believe Mr. Al Thani uses Mr. Castellana as a corporate

officer because Mr. Al Thani employs Mr. Castellana and he can control him. Mr.

Castellana knows Mr. Greenbaum. (Exhibit PP)

   71. Based upon my personal interactions and discussions with Mr.

Jenkins, it is apparent that he and Mr. Al Thani had a following out of some sort. Mr.

Jenkins retreated from racing for quite some time. I have not seen Mr. Jenkins

actively involved in the racing industry in the last year and half. I think Mr. Al Thani

uses Mr. Jenkins as a corporate officer because

Mr. Al Thani wants to hide behind him, and that was a part of their agreement when

Mr. Al Thani purchased Speedtech from Mr. Jenkins and Mr. Castellana.

Fraud

   72. When Mr. Al Thani first started racing in the United States, he hired Alan

Johnson Racing to run his teams. (See Exhibit S) In 2015, Al Anabi Racing stopped

working with Alan Johnson Racing. Mr. Al Thani stopped funding Alan Johnson

because Mr. Al Thani got into an argument with the royal family, and they cut off his


                                           18

                                                           Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
funding. Based upon the discussions I had with Mr. Al Thani, I think his family

caught on to him stealing money from the Olympic Committee and the Qatar Race

Club to use for his own personal use, and they cut him off financially. He had to go

apologize to his family before they allowed him his monthly allowance again. They

took him out of the position of Minister of Sports. It took several months for Mr. Al

Thani to apologize. I was personally in Doha, Qatar after this happened. Me, and

other employees, including Jason Sharp, encouraged him to just apologize so we

could get back to doing what we love- racing.

   73. When Mr. Al Thani was cut off financially, he owed a lot of people

money and the amounts were very large. He still wanted to race but could not afford

it. People would come up to him directly, and ask for their money. I have personally

observed very heated discussions between vendors, team members, and Mr.

Greenbaum and Mr. Al Thani about the money Mr. Al Thani owed them. For many

months, Mr. Al Thani would say, “Talk to Don. He will work it out.” Eventually

people figured out that Mr. Al Thani was not paying anyone. Mr. Greenbaum knew

Mr. Al Thani owed people money because Mr. Al Thani sent them all to him. Mr.

Greenbaum would sometimes pay employees and invoices. Sometimes he wouldn’t.

Mr. Al Thani started hiring more security private personnel security to accompany

him at the races, and he made it very difficult to get to him and talk to him.

   74. The amount of money he owed to people in the racing world eventually

caught up with him and he publicly pulled out of racing.

   75. The rebranding of Al Anabi Racing to Al Anabi Performance is a


                                           19

                                                           Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
smokescreen to hide from liability in the United States. Because Mr. Al Thani was

using Al Anabi Racing USA, LLC for everything when he got cut off, when he got

back into racing after his family allowed him to have his allowance again, he started

Al Anabi Performance, also known as “AAP.”

   76. Mr. Al Thani personally told me that he wanted to become the dominant

player in racing in the Middle Easter and had to race under a different name to clean

up what happened.

   77. When we first started racing again, no one knew what AAP was. Mr. Al

Thani did that on purpose. He purposefully disconnected himself so that he could

hide. For about a year and a half, Mr. Al Thani would remain in Doha, Qatar, and

send Mr. Greenbaum in his place. Mr. Al Thani personally described Mr. Greenbaum

as his “eyes and ears.” We could race anywhere and no one asked about Mr. Al Thani

or asked for the money he owed them. We could just race. Mr. Al Thani would watch

the races online, and would call me to tell me what to relay to the teams to tune the

cars. During races, he would sometimes call 10 times, “Do X to the car,” “The car is

doing X. Fix this.” “Tell Von to X.” If I didn’t answer, he would call Mr. Greenbaum,

who would come to the pit and tell us what Mr. Al Thani had said.

   78. When Mr. Al Thani bought Speedtech, he hid it for the exact same reason

he hid his ownership of AAP.

   79. Mr. Greenbaum covers up for Mr. Al Thani and runs his corporations.

so that Mr. Al Thani can avoid being responsible for anything.

   80. Eventually, Mr. Al Thani began to feel more publicly comfortable


                                           20

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
associating himself with his teams again. He started returning to the races. He started

putting “KH” back on his cars.

   81. Mr. Al Thani faced another scandal besides dropping out of racing for

for financial reasons. After America’s Most Wanted featured an episode regarding

Mr. Atat, who is an employee and race car driver for Mr. Al Thani and wanted for

murder in the United States, Mr. Al Thani issued a statement as the owner of Al

Anabi Racing regarding his position on hiring Mr. Atat. (Exhibit AA) I was

physically sitting next to Mr. Al Thani when this statement was issued by his attorney

in London, England; Mr. Al Thani laughed and said, “that should shut them up for a

while.”

   82. I personally observed Mr. Atat continue working for Mr. Al Thani,

and Mr. Al Thani told us not to take videos and pictures of Mr. Atat working for him.

Mr. Atat continues to work for Mr. Al Thani.

Mr. Al Thani’s Involvement in His Companies and Teams

   83. When we were racing abroad, I would pick up and save Arabic newspapers

and sporting publications, some of which were printed by the Government of Qatar,

that had written about Mr. Al Thani and his teams. The articles described Mr. Al

Thani as the owner of Al Anabi Racing. (Exhibit BB)

   84. Throughout the course of my employment, Mr. Al Thani would boast and

brag to those in the racing industry, commercial partners, vendors, individuals at

social events, during employment-related meetings, to the media, to his paramours,




                                           21

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
and to potential employees that he sought to hire that he was the owner of these

teams, and that he had hired the ultimate dream teams in racing.

    85. Mr. Al Thani is hands-on in all aspects of how his teams perform. He

hand-selects the drivers of his cars and is the ultimate decision maker in deciding who

is hired and who is fired. I have sat at the same table alongside him during at least ten

meetings where teams were created and dissolved. He asked my opinion on several

occasions if someone would be a good fit for our team. Mr. Al Thani is the decision-

maker. He consults with other team members as to who is the best fit for a team, but

all employment hiring decisions are made by him.

    86. Mr. Al Thani decides who does or does not drive his cars, and the type

of car each driver drives. (See also, for example, Del Worsham’s statement when he

won the National Hot Rod Association Championship.9)

    87. Mr. Al Thani decides where his cars will race and test, including when

they will race in the United States and the Middle East. He holds the purse strings and

decides when and where we raced.

    88. Mr. Al Thani has control of the crew members who are a part of




9 National Hot Rod Association (NHRA) 2011 Year in Review, Del Worsham Wins
Championship, at https://www.youtube.com/watch?v=fz8IsKRaztg&feature=youtu.be, Al
Anabi Racing winning the championship in 2011, (beginning at 2:46), Al Anabi Racing
driver Del Worsham thanking Sheikh Khalid, “for first and foremost building this team and
giving me the option to drive and Alan Johnson for hiring me and believing in me.
(beginning at 3:41).

                                            22

                                                            Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
each his team. He speaks with them personally, relaying his likes and dislikes for his

cars. He meets with them in the pit area before, during, and after races. (For example

Exhibit CC)

   89. At the races, Mr. Al Thani hosts hospitality tents where he and his

family, guests, and friends socialize before, during, and after the races. I have

personally cooked for his family and the crew on at least 100 occasions while we

were racing. Mr. Al Thani is Muslim and I was not permitted to cook pork while

cooking for him and his family. I had an Arabic-speaking assistant who would help

assist in cooking; we were given specific instructions on what to cook during

Ramadan. (Exhibit DD)

   90. Mr. Al Thani employs racecar drivers from the United States, Qatar,

Dubai, and Lebanon. When the teams are racing in Qatar, the racecar drivers

sometimes live in Mr. Al Thani’s personal residence, called the Majils.

Shipping to and from Massachusetts and the United States

   91. When the middle east car racing season is in full swing, from November to

March, Mr. Al Thani ships everything racing-related from the United States to Qatar.

When the United States racing season begins, Mr. Al Thani ships everything from

Qatar to the United States.

   92. Mr. Al Thani frequently imports cars, parts, and personal items

from the United States from Mr. Greenbaum.

   93. Mr. Greenbaum uses Aurum Telemedia and Al Anabi Racing




                                           23

                                                           Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
USA, LLC, both Massachusetts companies, to ship and receive goods from Mr. Al

Thani. Mr. Greenbaum will use shipping accounts, and sometimes addresses, for

Aurum Telemedia and Al Anabi Racing USA, LLC. Items are often shipped via

Qatar Airways. (Exhibits EE, FF, GG, HH)10;

      94. I have personally gone, at Mr. Greenbaum’s direction, to pick up

cars that Mr. Al Thani shipped to the United States through Mr. Greenbaum and

Aurum Telemedia. (Exhibit II)

      95. Mr. Al Thani purchases cars, parts, and public relations materials

in the United States and either uses them for his cars here or ships them to Doha,

Qatar. (Exhibits JJ, KK, LL)

      96. Al Anabi Racing’s pro mod cars and trailers come from the United

States, including the parts, unless they are custom made by Mr. Al Thani in Qatar.

97.      I personally maintained two of the $1,000,000.00 USD plus trailers

built by Competition Trailers for Mr. Al Thani. Whenever we needed a new part, I

would order it and have it shipped to Doha, Qatar or a location in the United States.

(Exhibit MM) The invoice addressed to Mr. Al Thani from Competition Trailers uses

an address for Tim McAmis racecars, who builds cars for Mr. Al Thani. They later

ship items to Doha, Qatar, where I personally received it in Doha, Qatar.



10The Manufacturer number for this bill of lading is QASHEKHA2491DOH. Mr. Al Thani
gave his vehicles, including motorcycles, custom manufacturing numbers, and included his
personal identifying information. He typically included references to his wife. In this
manufacturing number, the “QA” stands for “Qatar.” The “SHEKHA” part is a tribute to his
wife; “sheikha” is the Arabic word for princess. The “DOH” stands for Doha, as in Doha,
Qatar.

                                             24

                                                            Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
98.      I personally unpacked items in Doha, Qatar, that were shipped by

Mr. Greenbaum to Mr. Al Thani, Al Anabi Racing USA, LLC, Al Anabi

Performance, and Speedtech.

Donald Greenbaum

      99. Mr. Greenbaum handles Mr. Al Thani’s United States corporations for

him. On numerous occasions over the course of my employment, Mr. Al Thani

described Mr. Greenbaum as his person in the United States who ran everything on

paper. Mr. Al THani said Mr. Greenbaum keeps him safe. He would comment that

Mr. Greenbaum was his “personal Jew” and “you know good Jews are with hiding

money.”

      100.     Mr. Greenbaum is person that Mr. Al Thani would refer

employees to when Mr. Al Thani had problems with funding or tracking his money.

(Exhibit NN)

      101.     As part of his job duties, Mr. Greenbaum ensures that the car

transporters comply with Department of Transportation regulations, and comply with

legalities of importation to Qatar. Mr. Greenbaum’s personal address is utilized for Al

Anabi Racing USA, LLC’s Department of Transportation number 92166588). Al

Anabi Racing USA, LLC is listed as a transporter for private vehicles, and is not

available for public hire.

      102.     Mr. Greenbaum personally handled the employer-required drug




                                           25

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
testing I was required to complete as a holder of a commercial driver’s license. He

would request that I complete the testing at regular intervals throughout my

employment.

      102. Mr. Greenbaum paid for the insurance for the team cars for Al

Anabi Racing. (Exhibit OO)

Human Trafficking

      103. Throughout my employment, Mr. Al Thani would withhold my

passport. He would withhold the employer-sponsored visa required to exist from

Qatar until I, “behaved enough,” or had completed job tasks that he asked. For

example, on at least two occasions, he would not allow me to return to the United

States for two months until a drone that I had ordered for him had been received, and

surveillance equipment that he has asked be installed in his house had arrived from

Mr. Greenbaum, and was installed by me.

      104. I was not initially required to sign a non-disclosure agreement. After

   approximately five years after working for Mr. Al Thani, I was forced to sign a

   non-disclosure. I initially refused, and then Mr. Al Thani pulled out a gun, pointed

   at my head, and said, “Stop being difficult. Sign the motherf*cker.” I signed the

   non-disclosure agreement. When I asked for a copy, he responded, “F*ck off.”

      105. There are Filipino, Nepal, Morroco, and Indian workers that work in

the Al Anabi Racing garage at the Qatar Race Club. There are Australian,

Hungarian, and eastern European workers that work in other parts of the Qatar Race

Club. There are Filipino, Indian, Nepalese, Pakistani, and Kenyan workers who work


                                          26

                                                         Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
at the Qatar Race Club that are being held against their will. Mr. Al Thani separates

the groups of workers by nationality. Wahid is the manager of the Indian migrant

workers. Romeo is the manager of the Filipino migrant workers. Dom is the manager

of the Filipino migrant workers inside the Qatar Race Club tower. Mr. Atat supervises

the workers inside the Qatar Race Club. Muhanna Al Naimi supervises Mr. Atat.

       106. In the Qatar Race Club tower, there are approximately four or five

Filipino workers. The workers in the tower are professional-types There are Egyptian

and Pakistani accountants, some of who are college-educated. Some of them have

engineering degrees. Ms. Atat works inside the tower. There are also computer and IT

staff as well as accountants.

       107. I have personally observed the process that Mr. Al Thani uses when

migrant workers who are working at the Qatar Race Club arrive into the country of

Qatar. When the workers arrive and depart from the country of Qatar, there is a

member of the Qatari government present and waiting for them. When the workers

enter, as soon as the workers have cleared customs, a Qatari government official

confiscates their passports. The workers are then taken via van to the Qatar Race

Club. They work and live at the Qatar Race Club.

       108. The passports of the workers at the Qatar Race Club are kept in a 3’ x

4’ wall safe. They are stored stacks by nationality. I had access to the wall safe when

I would retrieve money for our team from the accountants.

       109. The workers are given a three year contract. They work for one year




                                          27

                                                          Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
and the ones that “behave” are given one month off to go home. Mr. Al Thani will

hire several people from the same family, and if a family member does not return, the

remaining family members are threatened, and beaten. After three years, a worker

can stay or go home.

       110. I personally observed Mr. Atat physically and verbally abuse the

workers. The workers are scared of death of him. I have personally observed Mr. Al

Naimi physically and verbally abuse the workers. Ms. Atat was verbally abusive to

the Filipino workers, and talks to them like they are pieces of garbage.

       111. I have seen firsthand Mr. Al Thani utlize a dog shock collar to

demonstrate his power to the workers. He used an Indian worker to demsonstrate what

he would do to anyone who crossed him. He placed the shock collar on the worker

who had abused Mr. Al Thani’s dog, and shocked him. When Mr. Al Thani did this,

he lined up all the physical laborers, approximately 10-15 people, at his personal

residence, and made them watch.

       112. I have been personally approached by at least four workers and asked

to assist in helping them exit the country. Our racing team tried to get some of the

workers to come to the United States but Mr. Al Thani shut it down and said “you are

not taking any of my people to the United States.”

       113. I have personally paid for rice for the workers to eat. I have taken

them to the grocery store to buy fruit. We would offer them lunch that we were eating,

that they had cooked and brought to us.I have taken them to restaurants and the




                                           28

                                                           Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
grocery store. I have, on at least 100 occasions, provided money, food, groceries, and

snacks, to the migrant workers of Mr. Al Thani.

       114. Our team would pay the workers that helped us, especially when we

won. Romeo worked with our team. When we traveled out of Qatar to race, only the

head workers, Romeo, Wahid, and Dom, were permitted to travel. When they depart

Qatar, Mr. Atat stands at the customs counter when they enter and exit Qatar, to

retrieve their passports.

       Pursuant to 28 U.S.C. §1746, I state under penalty of perjury that the foregoing

is true and correct. Executed on 14th dayof September 2020.

                                        _____________________________________
                                                                 TERRY HOPE




                                          29

                                                         Doc ID: 6d6f8638eaab1128f926f8b562ea37f59c23be49
